DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hilkene in view of Manancero (US 5,297,965).  Hilkene discloses at col. 1, line 63 to col. 2, line 17 a set of math manipulatives for facilitating instruction in logarithms, where each manipulative has a length proportional to a logarithm of a number labeled on the manipulative and where when one or more manipulatives are place end-to-end, a product of the numbers labeled on the manipulative equals a number on a manipulative having the same length as the combined length of the first two manipulatives placed end-to-end as per the lengths of the manipulatives recited at col. 1, line 70 to col. 2, line 8 of Hilkene.  
Hilkene does not disclose a measurement tool having a sufficient length and width to accommodate at least two measurement lines for measuring a manipulative.  This feature is known in the art, as disclosed for example by Manancero in the specification and at Figures 1-3 (teaching a measurement tool 13 with a sufficient length and width to accommodate a plurality of measurement lines 24 for measuring manipulatives 25 with spaced markings thereon).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Hilkene be providing a measurement tool having a plurality of measurement lines thereon as taught by Manancero for the purpose of allowing a user to more easily observe relative lengths of a plurality of manipulatives.  
With respect to claims 4, 5 and 8, the combined teachings of the references suggest a set of markings denoting multiples of (or proportional to) a base manipulative length as recited.  Applicant is further advised that while the provision of a measurement tool with sufficient length and width to accommodate a plurality of measurement lines is not itself nonfunctional descriptive material, the contents of the measurement lines themselves are nonfunctional descriptive material (printed matter) with no new or nonobvious functional relationship with the underlying substrate under MPEP 2111.05.  The substrate merely serves as support for the printed matter.  With respect to claim 6, both Hilkene and Manancero disclose a plurality of manipulatives where each manipulative has a different length.  With respect to claim 7, Hilkene discloses in Figures 3 and 4 the provision of a plurality of manipulatives where each manipulative has the same length.  With respect to claim 10, the manipulatives of Hilkene are configured to be placed end-to-end horizontally as recited.  With respect to claim 19, the combined teachings of the references suggest a method of using the apparatus whereby manipulatives are placed and-to-end and the numbers on the manipulatives are multiplied.  See e.g. col. 2, line 66 to col. 3, line 12 of Hilkene.  With respect to claim 20, the combined teachings of the references suggest a method of using the apparatus whereby manipulatives are placed and-to-end and a total length of the manipulatives is measured using the markings thereon.  See e.g. Figure 3 of Manancero.

Claims 2, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hilkene in view of Manancero, and further in view of Woldenberg.  Hilkene as viewed in combination with Manancero discloses or suggests the claim limitations with the exception of the provision of a male and female connector on opposing ends of each manipulative configured to allow attachment of the ends of first and second manipulatives to each other as recited.  This feature is known in the art, as disclosed for example by Woldenberg at Figure 5 and col. 3, lines 1-12 (teaching a male connector 12 and a female connector 14 on each of its manipulatives, where each male connector is configured to attach to each female connector).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Hilkene as viewed in combination with Manancero by providing a male connector and a female connector on opposing ends of each manipulative for the purpose of allowing a user to releasably connect a plurality of manipulatives to each other end-to-end.  With respect to claim 9, Woldenberg shows in Figure 17 that its manipulatives are configured to stack vertically as recited.

Response to Arguments
Applicant’s arguments filed May 9, 2022, with respect to the rejections of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
August 5, 2022